Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 09/23/2021. Claims 1, 4, 9, 11, 15, and 20-23 have been amended. Claims 2-3, 5-8, 10, 12-14 and 16-19 are canceled. Claim 24 is newly added. Claims 1, 4, 9, 11, 15 and 20-24 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2021 has been entered. 

Response to Amendment	
With respect to claim objections, Applicant has amended claims 1, 11 and 15. Examiner withdraws the claim objections for claims 1, 4, 9, 11, 15 and 20-23.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 4, 9, and 24 are directed to a method (i.e. a process). Claims 11, 20 and 22 are directed to an apparatus (i.e. a machine). Claims 15, 21 and 23 are directed to a non-transitory computer-readable medium comprising one or more processors (i.e. an article of manufacture). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1, 4, 9, 11, 15 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: An information recommendation method for pushing target recommended information to a target user, a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time t1 and t2, and wherein time t1 indicates an earlier time than time t2; determining data of interaction made by the target user with previously shared information published by the first and the second target friends; determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target equation Cij = w*nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target -2-Attorney Docket No. 00144.0889.00USApplication No. 15/791,259 recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are determined by performing multiple regression analysis algorithm; calculating a time attenuation factor based on t1 and t2; modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees, wherein the modified sum is expressed as Cu2 + f*Cji, Cu2 denotes the second influence degree, Cij1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2; determining a target influence degree based on the modified sum of the first and the second influence degrees; determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people). As the claims are determining interactions between users to determine influence degrees (behaviors) to push target information to a user, which is a clear form of advertising and is one of certain methods of organizing human activity.
Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “the first or the second influence degree is determined according to an equation Cij = w*nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the performing multiple regression analysis algorithm; calculating a time attenuation factor based on t1 and t2; modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees, wherein the modified sum is expressed as Cu2 + f*Cji, Cu2 denotes the second influence degree, Cij1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2; determining a target influence degree based on the modified sum of the first and the second influence degrees; determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree”.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Amount to mere instructions to “apply” an exception (The claims only recite the additional elements – one or more processors, an information recommendation apparatus, storage mediums and a non-transitory computer-readable storage medium. The additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f))
Add insignificant extra-solution activity to the abstract idea (such as obtaining information of user interactions which amounts to mere data gathering, see MPEP 2106.05(g))
Generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h))

Dependent claims 4, 9, and 20-24 add additional limitations, for example: (claim 4) pushing, by the information recommendation apparatus, a plurality of pieces of the target recommended information to a sampled user and the first or the second target friend; counting, by the information recommendation apparatus, a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the sampled user with the target recommended information with which the first or the second target friend has interacted; and determining, by the information recommendation apparatus, a ratio of the number of interactions made by the sampled user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information as the influence degree of the first or the second target friend on the interaction to be made by the sampled user with the target recommended information; (claim 24) wherein the first and the second target friends of the target user are identified by: identifying, by the information recommendation apparatus, from a social application running on the information recommendation apparatus, the first and the second target friends of the target user, wherein the first and the second target friends of the target user relate to the target user via a circle of friends provided by the social application; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11 and 15.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
Figures 12 and para 0124-0126 details “Optionally, Figure 12 shows a hardware block diagram of another information recommendation apparatus according to an embodiment of the present disclosure. Referring to Figure 12, the apparatus may include: a processor 1, a communication interface 2, a memory 3, and a communication bus 4. The processor 1, the communication interface 2, and the memory 3 communicate with each other via the communication bus 4. Optionally, the communication interface 2 may be an interface of a communications module, such as an interface of a GSM module. The processor 1 is configured to execute a program.  The memory 3 is configured to store the program. The program may include a program code, where the program code includes an operation instruction of computer. [0125] The processor 1 may be a central processor unit CPU, an application specific integrated circuit ASIC (Application Specific Integrated Circuit), or one or more integrated circuits configured to implement embodiments of the present disclosure. [0126] the memory 3 may include a high speed RAM memory, and may further include a non-volatile memory (non-volatile memory), such as at least one magnetic disk memory.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers.	Furthermore, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 2007/0214097 A1), hereinafter “Parsons”, in view of Hong (CN105005918A), hereinafter “Hong”, in view of Zang et al. (US 9,235,865 B1), hereinafter “Zang” and in view of Cathcart et al. (US 2013/0124627 A1), hereinafter “Cathcart”.

Regarding Claim 1, Parsons teaches an information recommendation method for pushing target recommended information to a target user, applied to an information recommendation apparatus, the method comprising: (Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying, by the information recommendation apparatus, a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user[[; and]], wherein the first and the second target friends  (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social 
determining, by the information recommendation apparatus, data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining, by the information recommendation apparatus, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, [[an]] a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, 
calculating, by the information recommendation apparatus, a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying, by the information recommendation apparatus, a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.)
determining, by the information recommendation apparatus, a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an determining, by the information recommendation apparatus, a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing, by the information recommendation apparatus, the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information to (for example advertisements) teaches determining, by the information recommendation apparatus, a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing, by the information recommendation apparatus, the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining, by the information recommendation apparatus, a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing, by the information recommendation apparatus, the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined for A according to the following formula: Overall Influence Score=abIfluence Scoreab +. aacInfluence Scoreac + aadInfluence Scoreaad (modified sum), where ab, ac, and ad represent optional weights... The weights may reflect pairwise metrics between subscribers (friends) such as minutes talked (time). Examiner is interpreting the pairwise metric of time as the reciprocal time factor. Further Examiner notes 
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
While Parsons teaches various calculations, Parson fails to explicitly teach “determined by performing, by the information recommendation apparatus, a multiple regression analysis algorithm”.
In the same field of endeavor, Cathcart teaches performing, by the information recommendation apparatus, a multiple regression analysis algorithm (Cathcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include performing a multiple regression analysis algorithm as taught by Cathcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Cathcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Cathcart invention has all the limitations of claim 1.

Regarding Claim 9, Parsons, now incorporating Hong, Zang and Cathcart, teaches the information recommendation method according to claim 1, 	While Parson teaches influence degrees and the information recommendation apparatus, Parsons does not appear to explicitly teach “wherein the probability degree is determined by: inputting …, the interest level and the target influence degree into a logistic regression model to obtain  an output result, receiving, the output result from the logistic regression model; and taking, the output result as the probability degree.”
Parsons teaches determining influence degrees and the information recommendation apparatus, Hong teaches determining the probability degree and interest level, as Hong talks about analyzing users in a social network to push information to (See at least Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network … the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. Hong, para 0059, discloses as shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique are used. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics (Examiner notes this is a user’s interest level). Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Taking the K users as a set of seed nodes, according to the influence propagation effect and the multi-impact calculation method between users, the influence of the K media information that is affected by the user in the entire network is calculated. The specific steps are as follows in Hong, para 0090-0101.) 
Cathcart teaches a logistic regression model and taking an output result from the logistic regression model as the probability (Cathcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Cathcart, para 0052, teaches the probability may be calculated by the regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables, and regression analysis includes logistic regression.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons, Hong and Zang to include a logistic regression model as taught by Cathcart with the motivation to calculate the probability using the regression analysis module (Cathcart, para 0052). 

Regarding Claim 11, Parsons teaches an information recommendation apparatus for pushing target recommended information to a target user, comprising one or more processors and storage mediums storing instructions, wherein the one or more processors are configured to execute the instructions stored in the storage medium to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time tl and t2, and wherein time tl indicates an earlier time than t2; (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and 
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.)
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as 
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.)
determining a target influence degree based on the modified sum of the first and the second influence degrees (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media);	While Parsons establishes analyzing social networking information, targeted advertisements (information) to users and calculating probabilities (Parsons, para 0093 and Figure 7B, element 707 discloses ad placement, Parsons, para 0179, discloses calculating the probability.), Parson fails to explicitly teach “determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree.”	Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S on the network users used is calculated by the multi-impact calculation method. Hong, para 0090-0101. Examiner is interpreting Hong, para 0100-0101, as when pushing the target recommended information occurs at a preset degree, as para 0100-0101 recites “the media to be released A = the sum of all non-zero values”. Further, Hong, para 0103, discloses variations and modifications are intended to fall within 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree and based on an interest level of the target user in the target recommended information; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be  shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined for A according to the following formula: Overall Influence Score=abIfluence Scoreab +. aacInfluence Scoreac + aadInfluence Scoreaad (modified sum), where ab, ac, and ad represent optional weights... The weights may reflect pairwise metrics between subscribers (friends) such as minutes talked (time). Examiner is interpreting the pairwise metric of time as the reciprocal time factor. Further Examiner notes Cij, w, nij, b, Cij1, Cij2, are merely labels for variables in different influence calculations. Different variables in a scoring system are certainly within the ability of those having ordinary skill in the art, and different variables add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art.)
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
While Parsons teaches various calculations, Parson fails to explicitly teach “determined by performing a multiple regression analysis algorithm”.
In the same field of endeavor, Cathcart teaches performing a multiple regression analysis algorithm (Cathcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches performing a multiple regression analysis algorithm as taught by Cathcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Cathcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Cathcart invention has all the limitations of claim 11.  

Regarding Claim 15, Parsons teaches A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (Parsons, para 0017, discloses the apparatus, method, system, and computer readable medium of the present invention was developed. Parsons, Figure 1A, 7A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
identifying a first and a second target friends of the target user, wherein the target recommended information has been pushed to the first and the second target friends of the target user prior to be pushed to the target user, wherein the first and the second target friends have interacted with the target recommended information respectively at time tl and t2, and wherein time tl indicates an earlier time than t2; (Parsons, Abstract, discloses a social analysis module analyzes individual conversations between publishers in the online content universe. Publishers that influence a conversation are identified. Parsons, Figure 4A, discloses a graph with time and influence in a social network, where t1 and t2 are at different times on the graph. Examiner notes, as t1 and t2 are different times, one time is earlier than the other. Further, t1 and t2 are variables/labels on the graph. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure 
determining data of interaction made by the target user with previously shared information published by the first and the second target friends; (Parsons, Abstract, discloses A social analysis module analyzes individual conversations between publishers in the online content universe. Parsons, para 0095, discloses assemble and analyze results for Social relationships. The search results may be used to provide results annotated with social data to the client application or to configure additional web crawling and data gathering for Social analysis. Parsons, Figure 9, discloses crawling and historical data. Further, Parsons, para 0105, discloses some of the aspects of a practical system include calibration, crawl methodology, and social analyzers.)
determining, based on the data of interaction made by the target user with the previously shared information published by the first and the second target friends, a first and a second influence degrees respectively of the first and the second target friends on an interaction to be made by the target user with the target recommended information … (Parsons, para 0079-0080. Parsons, Figure 3A and 3B. Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (Examiner is interpreting influence score as influence degree) of an individual document based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media.)
calculating a time attenuation factor based on tl and t2: (Parsons, Figure 4A, discloses t1 and t2. Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date);
modifying a sum of the first and the second influence degrees with the time attenuation factor to obtain a modified sum of the first and the second influence degrees;-2-Attorney Docket No. 00144.0889.00US … Application No. 15/791,259(Parsons, para 0050, discloses a time decay function (Examiner is interpreting time decay function as time attenuation factor) may be used to reduce the contribution of older content of neighbors based on publication date. Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Examiner notes it is obvious to use the time decay function when calculating the sums of the influence scores.)
determining a target influence degree based on the modified sum of the first and the second influence degrees and based on an interest level of the target user in the target recommended information; (Parsons, Figure 3B, elements 341-346, discloses sums and modification of sums (weight 1, weight 2 … weight 6) for determining influence scores (degrees) (Parsons, para 0027).  Parsons, para 0027, FIG. 3B illustrates a process for determining the influence score (influence degree) of based on attributes of the documents and neighboring documents. Parsons, para 0048, discloses FIG. 3A illustrates an example of a process that influence engine implements to analyze influence and determine a list of influencers for a specific conversation. In a first stage, the influence engine selects an initial candidate pool of documents for a conversation, with each document having an associated publisher. In a practical application, the conversation index may contain a large number of documents that are relevant based only on keywords and Boolean operators. The influence score is computed using a selected set of dimensions, using a weighting function to add additional dimensions in addition to relevancy. In one embodiment at least seven dimensions are examined, including page popularity 302, site popularity, 304, relevance 306, recency 308, inlink recency 310, inlink page popularity 312, and inlink popularity 314. An inlink is an inbound link to a post in social media. Parsons, para 0058, discloses interest of users in particular topics and social relationships provides foundation for future behavior and influences);determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree”. 
Hong, like Parsons also talks about analyzing users in a social network to push information (for example advertisements) to, teaches determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree (Hong, para 0054, discloses An online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method thereof. The propagation effect of information between users can more accurately analyze and predict the true influence of media information in the network. The invention firstly adopts the influence propagation probability calculation method based on the user interest topic, which can more realistically reflect the influence propagation probability between users; secondly, considering the cascade communication effect between users, the potential influence user estimation method is proposed. And multiple influence calculation methods, which can quickly calculate the influence of a group of users, and can calculate the cascade effect that this group of users can produce, and more accurately analyze and predict the spread of information in the network. suitable for Online advertising system, personalized recommendation system, etc. Hong, para 0059, discloses As shown in FIG. 1 , an online advertisement pushing method based on user behavior data and potential user influence analysis and a push evaluation method, using a probabilistic topic model, a hidden Markov model, and a natural language processing technique. Hong, para 0064, discloses the web crawler technology is used to capture the user behavior data on the website, and the probabilistic theme model is used to obtain the user u's preference for the n topics. Hong, para 0089, discloses the fourth step is to evaluate the push effect. The influence of the to-be published information through the user set S 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining a probability degree of the interaction to be made by the target user with the target recommended information based on the target influence degree; and pushing the target recommended information to the target user in response to the probability degree being greater than a preset probability degree as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network which can cause more users to purchase the product in an advertising system (Hong, para 0054). 
While Parsons teaches influence degrees, Parson fails to explicitly teach “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b are …wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, C1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2”
Zang, like Parsons also teaches influence degrees in social networks, Zang teaches wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, C is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b (Zang, Abstract. Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A paired with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)) wherein the modified sum is expressed as Cij2 + f*Cij1, Cij2 denotes the second influence degree, Cij1 denotes the first influence degree, and the time attenuation factor f is a reciprocal of t2 (Zang, Column 7, lines 61-67, discloses a computation component to generate an overall influence score. Zang, Column 8, lines 19-42, discloses an overall influence score (InfluScore) may be determined for A according to the following formula: Overall Influence Score=abIfluence Scoreab +. aacInfluence Scoreac + aadInfluence Scoreaad (modified sum), where ab, ac, and ad represent optional weights... The weights may reflect pairwise metrics between subscribers (friends) such as minutes talked (time). Examiner is interpreting the pairwise metric of time as the reciprocal time factor. Further Examiner notes Cij, w, nij, b, Cij1, Cij2, are merely labels for variables in different influence calculations. Different variables in a scoring system are certainly within the ability of those having ordinary skill in the art, and different variables add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art.)
As the primary reference Parsons teaches sums and modification of sums for determining influence scores/degrees (Parsons, Figure 3B, elements 341-346), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include determining influence degrees is determined according to an equation Cij = w nij +b and modified sum is expressed as Cij2 + f*Cij1, Cij2 as taught by Zang with the motivation to determine influence degrees for users, as once influencers have been identified, incentives may be provided to the influencers and the incentives increase the likelihood that the influencers maintain their current subscription or adopt a product (Zang, Column 1, lines 14-38).
“determined by performing a multiple regression analysis algorithm”.
In the same field of endeavor, Cathcart teaches performing a multiple regression analysis algorithm (Cathcart, Abstract, para 0015, para 0048, 0051, 0053, 0060 Figure 3, element 306, teaches regression analysis module. Examiner notes regression analysis is a set of statistical processes for estimating relationships between a dependent variable and one or more independent variables.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons to include performing a multiple regression analysis algorithm as taught by Cathcart for determining interactions between users in a social network by matching page objects between users viewing a page that shows expressions of interest by other users to help determine user preferences and influences in the social network (Cathcart, Abstract and para 0014-0015). The Parsons invention, now incorporating the Hong, Zang and Cathcart invention has all the limitations of claim 15.  

Regarding claims 22 and 23, the claims recite analogous limitations to claim 9 above, and are therefore rejected on the same premise.

Regarding Claim 24, Parsons, now incorporating Hong, Zang and Cathcart, teaches the information recommendation method according to claim 1, and Parsons further teaches wherein the first and the second target friends of the target user are identified by: identifying, by the information recommendation apparatus, from a social application running on the information recommendation apparatus, the first and the second target friends of the target user, wherein the first and the second target friends of the target user relate to the target user via a circle of friends provided by the social application (Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application. (Examiner notes target advertising is pushing targeted information to a user). Parsons, Figure 1A, 7A, Figure 1B, discloses social media/networking. Parsons, para 0018, discloses social media content in an online content universe. (Examiner notes online social media/networking is online communities (circles) formed amongst 

Claims 4, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. in view of Hong, Zang and Cathcart and further in view of Mathur (US 8,489,515 B2), hereinafter “Mathur”.

Regarding Claim 4, Parsons, now incorporating Hong, Zang and Cathcart, teaches the information recommendation method according to claim 1, wherein the preset interaction weight w and the preset constant b are obtained by:	pushing, by the information recommendation apparatus, a plurality of pieces of the target recommended information to a … user and the first or the second target friend; (Parsons, Figure 1A, Figure 1B, discloses social media and information of users. Parsons, Figure 7D, element 707, discloses ad placement. Further, Parsons, para 0045, discloses the output of the influence engine may be used for different applications such as an online advertising targeting and delivery application (Examiner notes target advertising is pushing targeted information to a user);
…
determining, by the information recommendation apparatus, a ratio (of the number of interactions (Parsons, para 0080, discloses content can be characterized by the degree to which it associates either a positive or negative characterization to the conversation. A tone factor can be defined as a value between one (1) and negative one (-1) describing the ratio of positive and negative terms);
While Parsons teaches analyzing social networks, Parsons appears to fail to explicitly teach “sampled” users. Hong, in the same field of endeavor, teaches “sampled users” (Hong, para 0083, discloses the third step is to divide the potential influencers. According to the extracted media information characteristics and user preference characteristics, users who are affected by the media information to be published are estimated, and the users are used as initial users, and corresponding potential influence groups are divided, and online advertisement push is performed for potential influence groups. That is, according to the characteristics of the media information to be released and the preference characteristics  sample users as taught by Hong with the motivation to use probability and influence calculation methods to more accurately predict the spread of information in the network by using simulations (Hong, para 0054 and 0088).
Yet, Parsons, Hong, Zang and Cathcart do not appear to explicitly teach “counting, by the information recommendation apparatus, a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted; and … made by the … user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the target recommended information”. 
In the same field of endeavor, Mathur teaches counting, by the information recommendation apparatus, a number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, and a number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted; (Mathur, Column 4, lines 41-49, discloses In one or more configurations, recommendation system 201 may further include a tracker module 219 that is configured to track (count) user interactions with content (pieces of recommended information) when presented to a user and interpret those interactions as indicating interest or non-interest in various content items. Such interactions may be determining … number of interactions made by the … user with the target recommended information with which the first or the second target friend has interacted, to the number of interactions made by the first or the second target friend with the plurality of pieces of the target recommended information, as the influence degree of the first or the second target friend on the interaction to be made by the … user with the target recommended information (Mathur, Column 8, lines 43-54, discloses System recommendation weight may be calculated by determining a correlation coefficient between a content item and a user's favorite content items and adding the coefficient to a second correlation coefficient between the content item and all content items rated highly by other users (number of interactions made by target friend(s)). In one arrangement, the correlation coefficients may comprise Pearson product-moment correlation coefficients calculated based on similarity of content item type, Subject matter, actors, length and/or other attributes or combination of attributes. Further description of Pearson product-moment correlation coefficients may be found at http://en.wikipedia.org/wiki/Pearson product-moment correlation coefficient. Further, Examiner respectfully notes, the Pearson product-moment correlation coefficient may be a ratio of two means. Even Further, Examiner respectfully notes, variations of ratios and coefficients are certainly within the ability of those having ordinary skill in the art). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parsons, Hong, Zang and Cathcart to include counting the number of interactions made by the target friend with the plurality of pieces of the target recommended information, and the number of interactions made by the user with the target recommended information with which the target friend has interacted as taught by Mathur with the motivation to track and interpret data that may be relevant to providing recommendations to users (Mathur, Column 4, lines 41-49). The Parsons, Hong, Zang and Cathcart invention, now incorporating the Mathur invention has all the limitations of claim 4.  

Regarding claims 20 and 21, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Pathak et al. US 2012/0158455 A1 – discussing estimating value of user’s social influence on other online. Abstract discloses the social influence that each person in a computer network system exercises over others in the system may be valued by aggregating the differences in value of each of the others to the network both with and without the person being present. This calculated influence may be used as a basis for charging advertisers for advertisements to the users, as well as for providing preferential treatment to users that exert the greatest influence. Mathematical Version of Algorithm: [0043] This method of computing influence value can be summarized by the following equation:
InfluenceValue(U, A, G)=Σuj in V-{U}[{Pr(uj, A|G)−Pr(uj, A|G{-U})}*value(uj, A)
[0044] Influence value, for a given user U in network G participating in activity A, is the change in the probability, of participating in A, for the rest of the users when U is removed from the network. In the above equation, Pr(uj, A|G) and Pr(uj, A|G{−U}) are the probabilities of user uj performing action A given user U is present and absent from the data respectively, V−{U} is the set of all users except for U and value (uj, A) is the revenue from user uj performing activity A.

InfluenceValue(U, {A1, . . . Ak}, G)=□i=1 . . . k InfluenceValue(U, Ai,G) The individual influence values may be combined into an overall influence value in other ways instead.
[0046] Similarly, in case of multiple relationships, aggregations over influence value from each one may also be computed and aggregated”
InfluenceValue(U, {A1, . . . Ak},{G1, . . . , Gr})=Σi=1 . . . r InfluenceValue(U, {A1, . . . Ak}, Gi)
Applications for Social Influence Value Algorithm in para 0052-0055
Lipka US 2016/0307278 A1 – discussing influence marketing online. Abstract discloses the present disclosure is directed toward systems and methods for determining influence of users within a social media community for marketing purposes. For example, systems and methods described herein involve identifying terms of a marketing campaign and accessing a user context for a user. The systems and methods further involve determining a popularity metric and a relevance metric for the user based on the terms of the marketing campaign and the user context. Further, the systems and methods involve determining an influence level of the user for the marketing campaign based on the popularity metric and the relevance metric. ... (e.g., text associated with a marketing campaign) and a second text xB (e.g., text associated with a user context) can be represented with the following equation: phi cos ) ( x A , x B ) := x A * x B x A x B
As shown in more detail below, the influence calculator 206 can calculate a similarity measure using the above equation for any two texts or groups of text. As mentioned above, the influence calculator 206 can determine a popularity metric for a user. The popularity ... For example, in one or more embodiments, the influence calculator 206 calculates a popularity metric by calculating a similarity measure for each co-user of a social networking system 104 that is following the user based on a comparison of a user context for each follower to terms associated with a marketing campaign. ... and calculates a log function of the calculated sum. As such, the popularity metric is not only influenced by a number of followers, but also influenced ... by the respective similarity the influence calculator 206 calculates a ratio between a similarity measure and recency of an interaction and calculates a sum of the ratios for each interaction (e.g., communication) that includes a specific element or term. Additionally, the influence calculator performs a log function of the resulting sum to determine the ... a higher ratio value than a less recent interaction having similar terms. Additionally, an interaction having a high similarity measure would result in a greater ratio than another interaction (of a similar recency) having a low similarity measure.  Additionally, similar to other features described above, the influence calculator may determine an influence level for a particular search element and identify one or more search elements that are particularly influential for a marketing campaign.
Chen et al. US 2013/0086063 A1 – discussing influences on topics from social content. It can be seen that the authority matrix of topic τ 1 dominates. In social networks, influences of individuals that are within a user's first degree of connections usually get taken more seriously than individuals at second-degree or further. Influence scores can be computed differently depending on the number of hops nodes are away from the node in consideration. This is realized by modifying the adjacency matrix. First, we denote the adjacency matrix with the first degree of connections: L 1=( L 11) (EQUATION 12) Then we determine the adjacency matrix with the second degree of connections: L 2 = ( L 11 f 2  ( ω ) · L 12 f 2  ( ω ) · L 21 f 2  ( ω ) · L 22 ) ( EQUATION   13 ) [mathematical image] Then we determine the adjacency matrix with the third degree of connections: L d = ( L 11 ... f d  ( ω )  L 1  d ⋮ ⋱ ⋮ f d  ... ⋮ f d  ( ω )  L d   1 ... f d  ( ω )  L dd ) ( EQUATION   14 ) [mathematical image] One implementation of f d(ω) is: f d(ω)=ω d-1 (EQUATION 15) Where ω controls the rate of influence attenuation in a power manner. Another implementation of f d(ω) is: f d(ω)= e −ω(d-1) (EQUATION 16) Where ω controls the rate of influence attenuation in an exponential manner.
Rao US 2014/0114770 A1 – discussing techniques for providing offers based on social activity.  ... 1, f1, d1},{ a2Ã— w2, f2, d2} . . . ) where g=a measure of influence function (e.g., an equation), a1=a social activity performed by a second user that has a social connection with the identified user, f1=a social contact identifier for the second ... may generate measure of conversion 122 based on measure of influence and measure of interest in various ways, including according to various formulas and/or algorithms, by setting relative weightings of measure of influence 318 and measure of interest 320 in any manner, etc. For instance, in an embodiment,... and associate a lower weighting factor to a second type of social activity. Social activity associated with a greater weighting factor may count towards a measure of influence determination more than social activity associated with a lesser weighting factor. For instance, in one example embodiment, e-mails and IM text messages are associated with the greatest weighting factor, social networking posts and microblog posts are assigned the next to lowest weighting factor, and liking a social networking post is assigned the lowest weighting factor. In another embodiment, each such message, post, and/or liking indication may have other relative weightings. It is noted that the weight association technique described above is one example technique and is not intended to be limiting. Other techniques for determining associating weights with social activities are within the scope of the example embodiments. In certain embodiments, the weighting factors are exposed as configurable parameters to a system administrator (e.g., a vendor, merchant, seller, etc.) … 
Swaminathan et al. US 2017/0161618 A1 – discussing attribute weighting for content based recommendation. Techniques are disclosed for automatically assigning weights to attributes of media content based in part on how many users actually viewed or listened to the content … ... historical ratings of the items. The historical ratings may, for example, represent the number of people who liked the content item (such as in a social media context) or otherwise indicated a preference for the item (such as a star-based rating on a movie review website). In this case, the historical rating similarity can be calculated as follows: sim( A,B)=(number of users who liked both A and B)/(number of users who liked either A or B)â€ƒâ€ƒ(2) For p pairs of content items, p regression equations can be obtained from Equation (2). Considering n attributes, ... n+1 unknown variables (e.g., n unknown weights and the intercept w 0) to be determined. These regression equations can then be solved using standard multiple regression techniques to determine the unknown weights w i. In turn, a content-based similarity score can be obtained from equation (1) using the weights w ...
Naveh et al. US 2013/0073378 A1 – discussing A social marketing system may measure the performance of marketing campaigns using the effective click through rates that include impressions that are due to propagation of items through social networks. A social marketing system may track an initial effectiveness in starting a campaign, as well as track the propagation of the campaign information through multiple social networks. The effectiveness of the campaign may be measured using the effective click through rates for various target audiences. The social marketing system may create links to advertising materials and thereby track interactions when users click through the links to interact with the materials. The effectiveness of the social media campaign may be based in part by measuring the actual or estimated number of impressions through social media networks … statistics generated by the system to track users and, in some cases, reward users. The influencers may spread the word about the campaign by contacting other people indirectly or directly. … Each level of recommendation or link in the recommendation stream may be used to attribute some level of influence to each person who participated in the sequence of recommendations. In one embodiment, the first level recommender may be given a score of 1, a second level recommender may be given a score of X, a third level recommender may be given a score of X̂2, etc. The value of X may be 0.5, 0.75, or some other value, for example ... may be given some influence score, as each person may contribute to the eventual sale of a product or other action.
Sun et al. US 2014/0164087 A1 – discussing systems and methods are disclosed for providing social-media influence based rewards … server may analyze some or all gathered social network data, to determine the customer's level of social-media influence. Step 240 may include qualitative or quantitative scoring of social network data
Carlson, Ashley; Lee, C Christopher “Followership and Social Media Marketing”, Academy of Marketing Studies Journal, Volume 19, Number 1, 2015, Lake Superior State University. – discussing multiple regression model and social media followership. Pearson Correlation, ANOVA and Model Formulation … See, a Pearson Correlation was conducted on all criteria prior to finalizing the formulation of the multiple regression models for sales and followership. Upon analyzing those results, the final selection for independent variables was determined, and the formulas were written. The correlations revealed ... although some variables alone were not significant, together as a group they made the model more significant. This can be seen clearly in the final multiple regression models for both followership and sales. The framework for the newly constructed followership and sales models are displayed in Figure 2. Results show a statistical significance in the multiple regression model (Yi), or followership as described in the methodology section [R2=.269, F(8,131) = 6.037 (p<0.01 )], which is shown in Table 4. Findings show that total followership (p<0.01) is significantly related other than family (p<0.01), which indicates that those who use social media for purposes other than communication with friends and family tend to have higher followership. Clicking of ads (p<0.01) also showed significance. No other variables showed any significance. Each of the groups were ... helped to fully understand how each variable group (demographics, communication, immersion, sales and followership) affected the overall models. Demographics Results show statistical significance in the multiple regression model (Y i), or followership as defined for the demographics variables group only [R2=0.65, F(4,135) = 2.336] which is shown in Table 5. Findings show ... gender cases defined within the survey results. The significance displayed in the demographics model supported this claim. Females Results show a statistical significance in the multiple regression model (Y i), or followership as defined for females only [R2=.365, F(7,53) = 4.353 (p<0.01)] which is shown in Table 8. Other than family (p<0.01) also showed significance, which indicates that females who use social media for purposes other than communication with friends and family tend to have higher followership. No other followership variables show statistical significance. Males Result shows a statistical significance in the multiple regression model (Y i), or 9 followership as defined for males only [R =.213, F(7,71) = 2.747 (p<0.01)] which is shown in Table 9.
. 

Response to Arguments
Applicants arguments filed on 09/23/2021 have been fully considered but they are not persuasive.

Examiner notes Applicant has provided remarks (remarks pages 13-16) to the Advisory Action mailed on 09/03/2021. 

Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Please see above for complete 101 rejection.	Applicant’s arguments for the 101 rejection (remarks pages 18-25), are unclear. Examiner notes Applicant has included sections of the MPEP. Applicant further argues the Vanda memo and medical treatment, however the Vanda memo arguments are moot as they are not the basis for rejection. 
Examiner is interpreting Applicant’s arguments as remarks on page 22, which recite: “Therefore, Applicant's claims at least reflect an improvement in delivering promotion information in comparison to the prior art, as evidenced in the Specification” and remarks on page 25, which recite: “Accordingly, Applicant's claims do not recite an abstract idea, and even if an abstract idea were to be arguably found in the claim recitation(s), Applicant's claims as a whole reflect an improvement on the technical field of distributing recommended information such as promotion materials.”
With respect to Applicants remarks, Examiner respectfully disagrees. Examiner respectfully notes “delivering promotion information” and “distributing recommended information such as promotion materials” is a form of advertising, which is one of certain methods of organizing human activity (an abstract idea). Further, Applicant does not state what the improvement is. As such, Examiner finds Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that 
	Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.5.C. § 103 rejections: Applicants arguments have been given due consideration, but they are respectfully found unpersuasive. Examiner has updated the 103 rejection in light of the most recent claim amendments and maintains the 103 rejection. Please see above for complete 103 rejection.
As an initial matter, with respect to Applicants remarks on Zang and Figure 5, the Final Office action does not point to Figure 5. Rather, the Final Office action, as well as the above 103 rejection, clearly explains the teachings of Zang and the claimed limitation “wherein the first or the second influence degree is determined according to an equation Cij = w nij +b, wherein the first or the second target friend is denoted as j, the target user is denoted as i in the equation, Cij is the influence degree of the first or the second target friend j on the interaction to be made by the target user i with the target recommended information, nij is the number of interactions made by the target user i with the previously shared information published by the first or the second target -2-Attorney Docket No. 00144.0889.00US Application No. 15/791,259friend j, w is a preset interaction weight, and b is a preset constant, and wherein the preset interaction weight w and the preset constant b” Zang, Column 8, lines 1-10, discloses an influence score for subscriber (friend) A with subscriber (friend) B may be expressed as: Influence Score a,b = a0Ca,b +a1 Fa,b + a2 where C represents the size of the largest common clique shared by Subscribers A and B (number of interactions by target user I with target friend j), and Fa represents the number of common friends shared by A and B. As well, ao is an optional weight for the clique (w, weight), a is an optional weight for common friends, and a is a constant (b, constant)).	Examiner notes Cij, w, nij, b are merely labels for variables in influence calculations. Different variables (labels) add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art. Further, various influence equations are shown in the prior art made of record and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhang et al. CN 104008163A – discussing Trust based social network maximum influence node calculation method. Novelty (From EAST) - The method involves selecting a to-be-calculated maximized influence node based on a social network. Elicitation stage of the to-be-calculated maximized influence node is determined. Greedy stage of the to-be-calculated maximized influence node is determined. Multi-number transmission information is obtained. Heuristic factor is determined. Comprehensive influence value is determined. An attenuation factor calculating process is performed. A time recommendation process is performed. Maximized influence detecting node set is generated based on the social network.
Bosworth et al. US 2014/0149503 A1 – discussing determining influences in a social network, and discussing in para 0052, The influence module 235 may also access affinities ACe, ACf, ACg associated with users 315 e, 315 f, 315 g (also referred to individually and collectively using reference number 315) associated with the target object 310 via user 305 c (“indirectly associated users”). For example, affinities ACe, ACf, ACg for users connected to users 305 c associated with the target object 310, but not directly associated with the target object 310, are accessed and used to calculate the influence metric IM310. In some embodiments, the influence module 235 discounts affinities associated with indirectly associated users based on the amount of attenuation between the target object 310 and the indirectly associated users. For example, affinities of users 315 connected to users 305 associated with the target object 310 may be attenuated by 50%, or another amount, relative to affinities associated with users 305 associated with the target object 310. The attenuation of affinities associated with indirectly associated users 
Priebatsch US 2015/0278870 A1 – discussing In various embodiments, that activity involves a consumers use of a communication-capable application that transmits state information useful in timing the promotional outreach. "State' information can be used to trigger transmission to the consumer of a promotion from a merchant offering goods related to the activity.
KOSTA US 2013/0006709 A1 – discussing leveraging social influence online.
Argaiz US 2006/0143081 A1 – discussing para 0048, attenuation factors for nodes.
Hua US 9,690,871 B2 – discussing the request processor 470 attenuates the partial result values associated with older time intervals to give higher weight to recent data. For example, the partial result obtained from the cumulative feature store may be multiplied by an attenuating factor (also called a decay factor) for determining the combined feature value. The value of the attenuating factor may be configurable, for example, a pre-configured value that is less than one, say 0.9. As a result, the effect of older user actions in the cumulative data store decays over time. For example, if a feature value can be considered as aggregating partial results associated with different time intervals, partial results determined for significantly old time intervals get multiplied by the attenuating factor multiple times whereas partial results for relatively recent time intervals are multiplied by the attenuating factor only a few times. Therefore, user actions associated with older time intervals are weighted less than user actions associated with newer time intervals. The weighted combination determined 850 by the request processor weighs the partial results associated with the older user actions by a decay factor (also called the attenuation factor). This attenuates the effect of older user actions in the feature values.
Zang et al. US 9,235,865 B – discussing Zang, Column 6, lines 4-14, discloses The Social mining component 318 may also access information concerning whom a Subscriber interacts with from Internet use records. Again, this information may be stored in a database such as the database 112 of FIG.1. The information may include general Internet usage patterns of the subscriber as well as the types of online social networks the subscriber is involved with, how actively the subscriber is involved with these networks, and types of subscriber activity on these networks. 
Ding CN 2011/10421190A – discussing a method for pushing network information 
ZHANG WO 2010/099632 A – discussing ranking social network users based on how similar the users' characteristics are to the received characteristics and an influence score for each user that indicates how influential the user is within the social network
Work et al. US 2014/0317126 A1 – discussing measures of influence of users in a social network. Discussing analysis and raking assigned to a particular category of reputation.
PERRY, III US 2015/0278221 A1 – discussing utilizing social media influence includes an influencer engine that receives contacts and corresponding contact parameters, such as demographic parameters and lists of first-tier and second-tier contact, from social media sources, and a set of group creation parameters from a user, and calculates as a function of the contact parameters a contact reach score, a contact engagement score, and a contact quality value.
Parsons et al. US 8,682,723 B2 – discussing social analytics in social media for influencers in a conversation
Mischuk et al. US 2014/0025478 A1 – discussing measuring influence in Social networks, in which a marketing message related to a good or service has been distributed to one or more influencers.
Minh US 2013/0103667 A1 – discussing sentiment and influence analysis of twitter tweets
Lawrence et al. US 9,684,868 B2 - discussing predicting influence in social networks
KIM et al. US 2015/0120721 A1 – discussing System and methods performed by a server for determining weighted influence in Social networks
Keng CA 2927150 A1 2015/04/30 – discussing influential users in social graphs
Garcia-Martinez et al. US 9,576,016 B2 – discussing targeting stories based on influencer scores; calculating influence scores.
Ebanks US 2007/0198510 A1 – discussing influence ranking scores to internet users
Chen et al. US 2011/0295626 A1 – discussing influence assessment in social networks
Bosworth et al. US 8,954,503 B2 – discussing identifying influencers in a social network
Aral et al. US 2014/0310058 A1 – discussing influential members of social network
Amin et al. US 2013/0318180 A1 – discussing influence scores in social graphs based on weights and calculations and equations for scores and recommenders
Allard et al. US 9,070,140 B2 – discussing measuring the efficiency of social media campaigns

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629